DIXON, Chief Justice.
This is a companion case to the case of City of Irving v. Bull, Tex.Civ.App., 369 S.W.2d 60. Though the two suits were not consolidated they were tried together. The evidence pertaining to both cases was introduced at the same time and has been reproduced in the same statement of facts.
In this case appellant Spann and others attacked the validity of Ordinance No. 652 rezoning certain property from an “A” District (one family dwellings) and a “B” District (two family dwellings) to a “C” District (apartments, boarding houses, etc.)
The property in question lies about 100 feet south of the property originally rezoned in Ordinances Nos. 667, 668 and 669.
For the reasons stated in City of Irving v. Bull, et al. for declaring the amendatory ordinances valid, we hold that Ordinance No. 652 is valid.
The judgment of the trial court is affirmed.